DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “In an additive method of manufacture of shaped materials” and is indefinite as to the use of “In” for an independent claim. It is suggested to be corrected to “A method of additive manufacture of shaped materials”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14-16, 21, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaunet et al. (US 2017/0217092 A1), hereinafter Jaunet.

Regarding claim 12, Jaunet meets the claimed  method of additive manufacture of shaped bodies by location specific deployment (Fig. 1, see [0254]-[0256]) of a structure-forming material (SFM), comprising: deploying, at the same time or a different time, at least one support material (SM) in regions that are desired to remain free of SFM, (Jaunet teaches material intended for the manufacture of undercut portions of the three-dimensional object 10, see [0267]) wherein the SM is deployed by means of an apparatus having at least one deployment unit for the SM which gradually constructs the support structure for the shaped body by location- specific deployment of the SM, (nozzles 52, [0255]) with the proviso that the SM, - at a temperature above the solidification temperature Ts of the SM is a structurally viscous, (Jaunet teaches each material is deposited in the form of droplets of liquid under heat, see [0045]) viscoelastic composition comprising (A) at least one wax (Jaunet teaches up to 40% beeswax, see [0123]) comprising at least one compound of the formula (I): R'-COO-R" (I) where R' and R" may be the same or different and are selected from saturated or unsaturated, optionally substituted aliphatic hydrocarbyl groups having 10 to 36 carbon atoms, (Examiner notes that beeswax inherently has an ester structure of R'-COO-R" with aliphatic hydrocarbyl groups, as disclosed in the instant specification, see [0057]-[0059]. Furthermore, the instant specification discloses beeswax to the most preferable “component A” in paragraph [0059] of the instant specification and presently claim 15) (B) at least one particulate rheological additive, (thickening agent may be silica [0142]) and (C) optionally further additives, and, on conclusion of the construction of the shaped body, removing the SM from the shaped body. (Jaunet teaches at least one material is intended solely for the construction of the three-dimensional object 10, with this cosmetic material being removed from the three-dimensional object at the end of the additive method, for example via dissolution in a suitable solvent or via melting, without affecting the three-dimensional object 10 manufactured.  This material is for example intended for the manufacture of undercut portions of the three-dimensional object 10, see [0267]).
Examiner notes the further claimed - has a shear viscosity of not more than 15 Pa-s, measured at a temperature of 10C above the solidification temperature Ts of the SM, and a shear rate of 10 s-1, measured with a rheometer having plate-plate geometry at a diameter of 25 mm and a gap width of 300 pm, - has a storage modulus G' of at least 1 Pa, measured at a temperature of 10C above the solidification temperature Ts of the SM (6a), and - has a solidification temperature Ts of 40C or more to 80C or less, is presumed inherent for the composition containing beeswax and silica taught by Jaunet. Examiner notes that Table 2 of the instant specification discloses Example 7 (B7, Noninventive) of beeswax and Examples 1-6 (Inventive) of beeswax mixed with silica. However, all examples meet the claim measurements for viscosity, storage modulus, and solidification temperature. 
The courts have held that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.


Regarding claim 14, Jaunet meets the claimed “wherein R' is a linear alkyl group having 10 to 15 carbon atoms and R" is a linear alkyl group having 25 to 35 carbon atoms” is presumed inherent for the beeswax of Jaunet. Examiner notes that beeswax inherently has an ester structure of R'-COO-R" with aliphatic hydrocarbyl groups, as disclosed in the instant specification, see [0057]-[0059]. Furthermore, the instant specification discloses beeswax to the most preferable “component A” in paragraph [0059] of the instant specification and presently claim 15

Regarding claim 15, Jaunet meets the claimed wherein component (A) comprises beeswax. Jaunet teaches up to 40% beeswax, see [0123])

Regarding claim 16, Jaunet meets the claimed wherein component (B) comprises at least one silica. (thickening agent may be silica [0142])


Regarding claim 21, Jaunet meets the claimed wherein the SM is separated from the shaped body by dissolution (dissolution, [0267]) or emulsification in a solvent or by mechanical means.

Regarding claim 23, Jaunet meets the claimed an additive method of manufacture of shaped materials, the improvement comprising employing, as a support material a composition comprising: (A) at least one wax (Jaunet teaches up to 40% beeswax, see [0123]) comprising (Examiner notes that beeswax inherently has an ester structure of R'-COO-R" with aliphatic hydrocarbyl groups, as disclosed in the instant specification, see [0057]-[0059]. Furthermore, the instant specification discloses beeswax to the most preferable “component A” in paragraph [0059] of the instant specification and presently claim 15)  (B) at least one particulate rheological additive, and , (thicken agent may be silica [0142]) (C) optionally further additives, wherein the composition - at a temperature above the solidification temperature Ts of the SM is a structurally viscous, viscoelastic composition. (Jaunet teaches each material is deposited in the form of droplets of liquid under heat, see [0115]).
Examiner notes - has a shear viscosity of not more than 15 Pa-s, measured at a temperature of 100C above the solidification temperature Ts of the SM, and a shear rate of 10 s-1, measured with a rheometer having plate-plate geometry at a diameter of 25 mm and a gap width of 300 pm, - has a storage modulus G' of at least 1 Pa, measured at a temperature of 100C above the solidification temperature Ts of the SM, and - has a solidification temperature Ts of 40°C or more to 80°C or less. is presumed inherent for the composition containing beeswax and silica taught by Jaunet. Examiner notes that Table 2 of the instant specification discloses Example 7 (B7, Noninventive) of beeswax and Examples 1-6 (Inventive) of beeswax mixed with silica. However, all examples meet the claim measurements for viscosity, storage modulus, and solidification temperature. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0217092 A1), hereinafter Jaunet, in view of  Lewis et al. (US 2016/0198576 A1), hereinafter Lewis.

Regarding claim 13 Jaunet does not explicitly teach 1 the deployment unit can be positioned in x, y and z directions with an accuracy of at least ± 100 um, and the location-specific deployment of the SM can be effected either in the x,y working plane or in z direction.
Lewis meets the claimed the deployment unit can be positioned in x, y and z directions with an accuracy of at least ± 100 um, and the location-specific deployment of the SM can be effected either in the x,y working plane or in z direction. (Lewis teaches the nozzle (or printhead) may be moved along a predetermined path (e.g., from (x.sub.1, y.sub.1, z.sub.1) to (x.sub.2, y.sub.2, z.sub.2)) with a positional accuracy of within +/-1 micron, see [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the represent application to select the +/-1 micron accuracy of the 3D printing nozzle taught by Lewis as the undisclosed 3D printing nozzle accuracy of Jaunet because it creates objects with high fidelity. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0217092 A1), hereinafter Jaunet.

Regarding claim 20, Jaunet does not explicitly teach wherein component (B) is present in an amount of 1% by weight or more to 20% by weight or less, based on the total weight of the SM.
Jaunet teaches mass wax content greater than 10%, and in particular between 10% and 30%, particularly between 15% and 20%, see [0159], which meets the claimed component (A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of to vary the amount of component (B) and component (A), and other components of Jaunet to achieves the claimed component (B) is present in an amount of 1% by weight or more to 20% by weight or less, to vary the viscosity, see [0099].
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Allowable Subject Matter
Claim 17-19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Jaunet teaches a cosmetic material comprises a mass wax content greater than 10%, and in particular between 10% and 30%, particularly between 15% and 20%, see [0159].
Therefore, the claimed wax present in an amount of 55% by weight or more to 99% by weight or less, based on the total weight of the SM of claim 19 is not taught or suggested by the prior art. 
Regarding claim 17, Jaunet teaches silica but does not teach wherein component (B) comprises at least one hydrophobic silica having a silanol group density of less than 1.8 silanol groups per nm2, determined by means of acid-base titration.
Regarding claim 18, Jaunet teaches silica but does not teach wherein component (B) comprises at least one hydrophobic silica having a methanol value of at least 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744